TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00254-CV


Shannon Mattingly, Appellant

v.

John Cowman and City of Leander, Appellees





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 04158-C368, HONORABLE BURT CARNES, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


	Appellant Shannon Mattingly has filed an agreed motion to dismiss her appeal.  We
grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).


  
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Agreed Motion
Filed:   July 15, 2004